         Case 2:16-cr-20016-DDC Document 477 Filed 02/08/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,
               Plaintiff,
v.                                                    Case No. 16-20016-07-DDC


ANGEL LANDA-AREVALO (07),

               Defendant.


                               MEMORANDUM AND ORDER

       On December 23, 2020, the court ordered a competency evaluation for defendant Angel

Landa-Arevalo. Doc. 471. This Order relied on the authority in 18 U.S.C. § 4241. Id. at 2.

       On January 29, 2021, the Bureau of Prisons (BOP) notified the court that defendant had

arrived at the facility where the evaluation would occur. By letter, a Clinical & Forensic

Psychologist from the evaluating facility requested the court to grant the BOP staff “the full 30

days from the date of his arrival [there] and 15 days for the routine extension with an additional

30 days to account for his time in quarantine and new social distancing procedures implemented

throughout the BOP.” The psychologist’s letter also projected that BOP would complete its

evaluation and submit its report by April 10, 2021.

       This request concerned the court because the Congress, in 18 U.S.C. § 4247(b), explicitly

defined a timeline for completing evaluations under § 4241 (as this one was). Section § 4247(b)

specifies, “For the purposes of an examination pursuant to an order under section 4241 . . . the

court may commit the person to be examined for a reasonable period, but not to exceed thirty

days . . . The director of the facility may apply for a reasonable extension, but not to exceed

fifteen days under § 4241 . . . upon a showing of good cause that the additional time is necessary
         Case 2:16-cr-20016-DDC Document 477 Filed 02/08/21 Page 2 of 4




to observe and evaluate the defendant.” Id. The court promptly notified counsel of the BOP’s

request and the reason for the court’s concern. It also convened a status conference (by

telephone) with counsel on February 4, 2021. Doc. 476. This Order now decides the request

made by the BOP.

        First, the easy part: The court finds that BOP has shown sufficient good cause in the

fashion required by the statute. Few truths are truer than the one recognizing that the COVID-19

pandemic has complicated the process of moving inmates and protecting their health—and the

public’s. The BOP has established the requisite “good cause” because “additional time is

necessary to observe and evaluate the defendant.” § 4247(b). The court thus grants the BOP’s

request for the additional 15 days authorized by § 4247(b).

        This ruling leaves the harder question: Should the court grant the additional 30 days

requested by the BOP’s letter? Or, more accurately, can the court grant this request? There is

plenty of reason to conclude that the court lacks authority to grant this aspect of BOP’s request.

In United States v. Gagan, our Circuit confronted a similar situation. 95 F. App’x 941 (10th Cir.

2004). There, the warden requested and received “two thirty-day extensions” to complete

defendant’s § 4241 evaluation. Id. at 944. The defendant then challenged the district court’s

extensions and the Tenth Circuit construed his challenge “as a misdirected timely pro se notice

of appeal of the commitment order.” Id. at 943. The Circuit held it lacked jurisdiction to

consider several of defendant’s arguments but rejected his challenge of the commitment order on

its merits. Id.

        Pertinent here is the Circuit’s observations about defendant’s claim that “the duration of

his commitment” violated his rights because it “exceeded the time limits set forth in § 4247(b).”

The Tenth Circuit “agree[d]” with defendant “that the district court exceeded the statutorily



                                                 2
         Case 2:16-cr-20016-DDC Document 477 Filed 02/08/21 Page 3 of 4




prescribed 45-day limit on such evaluations.” Id. at 947. In sum, Gagan appears to recognize

that our court lacks the statutory authority to grant BOP’s request here for an extension

exceeding the 45 days in the statute. See also United States v. Taylor, 353 F.3d 868, 870 (10th

Cir. 2003) (Lucero, J., concurring) “Custodial institutions should read the statute and comply

with its provisions.” 353 F.3d at 870.

       The court is mindful that this case arises in a different procedural setting than Gagan and

Taylor. A jury already has convicted Mr. Landa-Arevalo and he is in custody pending

sentencing. The case thus has eclipsed the era regulated by the Speedy Trial Act. And, the court

also recognizes that both Gagan and Taylor have recognized that § 4247 contains “‘no express

remedy for exceeding those limitations’” established by § 4247(b). 95 F. App’x at 947 (quoting

Taylor, 353 F.3d at 869).

       These distinctions aside, the court concludes it should—and, arguably, must adhere to the

rationale expressed in Gagan and Taylor. It thus declines to grant the second part of BOP’s

request asking for an additional 30-day extension beyond the authority granted in § 4247(b). In

so doing, the court does not suggest bad faith or even indifferent diligence by the BOP. Instead,

the court understands why the COVID-19 virus has made BOP’s work more difficult and time-

consuming. Still, the court must follow the rules established by the country’s duly elected

representatives in Congress.

       To preserve the record for any future proceedings, the court directs the Clerk of the Court

to attach the BOP’s letter requesting the extensions as Attachment 1 to this Order. The Clerk

must file this letter under seal. Also, the court directs the Clerk to send a copy of this Order to

the psychologist who submitted BOP’s request to the court.

       IT IS SO ORDERED.



                                                  3
 Case 2:16-cr-20016-DDC Document 477 Filed 02/08/21 Page 4 of 4




Dated this 8th day of February, 2021, at Kansas City, Kansas.

                                         s/ Daniel D. Crabtree
                                         Daniel D. Crabtree
                                         United States District Judge




                                     4
